—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Graci, J.), entered May 11, 1993, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action to recover damages for the defendant’s alleged failure to fully pay for home improvement work which the plaintiff performed at the defendant’s residences in New York City and Connecticut. However, the plaintiff concedes that at the time it performed the work, it was neither licensed as a home improvement contractor in New York City nor had it been issued a certificate of registration to perform home improvements by the Connecticut Commissioner of Consumer Affairs (see, Administrative Code of City of NY § 20-387 [a]; Conn Gen Stat § 20-420 [a]; § 20-427 [b]). The failure of the plaintiff to possess such a license and certificate of registration precludes any recovery for the home improvement work it performed at the defendant’s two residences (see, B & F Bldg. Corp. v Liebig, 76 NY2d 689; Community Natl. Bank & Trust Co. v McClammy, 138 AD2d 339; Barret Bldrs. v Miller, 215 Conn 316, 576 A2d 455; Design Dev. v Brignole, 20 Conn App 685, 570 A2d 221). Nor may the plaintiff avoid dismissal of the complaint based upon the *294allegation that the defendant "knew of the lack of [the plaintiff’s] license and planned to take advantage of its absence” (Chosen Constr. Corp. v Syz, 138 AD2d 284, 286). Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.